Case 0:19-cv-61430-FAM Document 33 Entered on FLSD Docket 09/09/2019 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SO UTH ERN D ISTRICT OF FLO RIDA
                                        M iamiDivision
                            CaseNum ber:19-61430-ClV-M ORENO

  ELIZA BETH E.BELIN and CH RISTOPH ER
  M ITCH ELL,

                 Plaintiffs,
  VS.

  H EA LTH IN SUM N CE IN N OV A TION S,
  IN C.,and HEALTH PLAN
  IN TERM ED IARIES H O LD IN GS,LLC,

                 Defendants.
                                                        /

    O R D ER D ENY ING D EFEN DA NT S'M O T IO N TO DEFER CA SE M A N A G EM EN T
   CO N FER EN CE A ND EN TR Y O F A SCH ED U LIN G O R DE R A N D FO R PR O TECT IV E
   ORDER STAYING DISCOVERY PENDIN G THE RESOLUTION OF DEFENDANTS'
                                M OTIO N TO DISM ISS

         TH IS CA U SE cam e before the Court upon Defendants' M otion to D efer Case

  M anagem ent Conference and Entry of a Scheduling O rder, and for Protective O rder Staying

  DiscoveryPendingtheResolutionofDefendants'M otionto Dismiss(D.E.24),tiledon August
  9.2019.

         THE COURT hasconsidered the motion,the pertinentportionsofthe record,and being

  otherw ise fully advised in the prem ises,itis

         A DJUD G ED thatthe m otion is DEN IED .

  DONE AND ORDERED in ChambersatM iam i,Florida,this                     ofSeptember2019.
                                                                    Z




                                                   FED E     A .M O REN O
                                                   UN ITED STA TES D ISTRICT JU D GE
  Copiesfurnished to:
  CounselofRecord
